Citation Nr: 1626671	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  14-27 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an effective date earlier than January 29, 2012, for the grant of service connection for diabetes mellitus, type 2 with hypertension.

2. Entitlement to an effective date earlier than January 29, 2012, for the grant of service connection for peripheral neuropathy of the right lower extremity.

3. Entitlement to an effective date earlier than January 29, 2012, for the grant of service connection for peripheral neuropathy of the left lower extremity.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which granted service connection for diabetes mellitus, type 2 with hypertension, and peripheral neuropathy of the right and left lower extremities.  The rating decision assigned effective dates of January 29, 2012, for the grant of service connection for those disabilities.  Jurisdiction lies with the RO in Phoenix, Arizona.

The claim is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  



REMAND

The Veteran claims that he has had diabetes mellitus and peripheral neuropathy for many years prior to his claim for compensation in 2012.  In his application for benefits, he noted that diabetes began in 2000 and neuropathy in the 1990s.  When the RO requested that he submit any medical reports in his favor or authorize VA to request the records, he did not respond.  However, in his substantive appeal, he indicated treatment for neuropathy at Western Medical Center in Santa Ana, CA in the 1990s and diagnosis and treatment for diabetes mellitus at the Mayo Hospital in Arizona in the early 2000s.  

The effective date for which diabetes mellitus was added to the list of presumptive diseases in connection with herbicide exposure is May 8, 2001.  Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).

Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

As the Veteran is claiming that he had pertinent disability at the time of the liberalizing law, it would be helpful to obtain any outstanding treatment records establishing the date of onset of pertinent disability.   

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, contact the Western Medical Center in Santa Ana, CA and the Mayo Hospital/ Clinic in Arizona and request the Veteran's complete folder related to treatment for diabetes mellitus and/or neuropathy dated from 1990 to present.  All records obtained should be associated with the claims file.  

2.  Then, the RO should readjudicate the claims.  If any benefit sought is not granted, a supplemental statement of the case should be issued and the Veteran should be afforded the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


